Let me start by
extending to the President my sincere congratulations
on his election to the presidency of the sixtieth session
of the General Assembly. I can assure him that in
fulfilling his challenging and responsible duties, he
will have the support and full cooperation of the
delegation of Hungary. Our tribute and thanks are also
due to his predecessor, Mr. Jean Ping, who served us
with exemplary devotion and honour.
Effective multilateralism remains an important
objective of the foreign policy of Hungary. Therefore,
we are pleased to see the United Nations standing
ready to face the emerging threats and challenges by
making efforts to adapt its activities to the realities of
our contemporary world.
The United Nations has served for 60 years as the
core institution for collective security. In our global
and interdependent world we have to acknowledge that
development, peace, security and human rights form an
indispensable foundation for the security and well-
being of our times.
My Government is particularly pleased that issues
such as the fight against terrorism, international
protection of human rights, the proposed Human
Rights Council, the establishment of the Peacebuilding
Commission, the reform of United Nations
management, as well as challenges related to
development, have found proper reflection in the
recommendations of the summit.
International terrorism continues to be a major
threat to our societies. The recently experienced
horrors of terror are sowing the seeds of instability all
over the world. Hungary, along with its partners in the
European Union and NATO, strongly condemns all
forms of terrorism. Measures taken in the course of
combating terrorist forces, however, must always
remain in conformity with basic international
standards, in particular with human rights and refugee
and humanitarian law. We believe that the United
Nations needs to accord top priority to the fight against
the scourge of terrorism. My country is keen to see the
elaboration and adoption by the General Assembly of a
comprehensive convention on terrorism, which would,
among others things, give the proper legal definition of
terrorist acts.
Freedom, democracy and human rights should
constitute the basic framework of life for every
individual. We know from experience that they are not
granted automatically; they must be won and enforced
through hard and persistent efforts. It is of paramount
importance therefore that essential human rights-
related activities, such as servicing the treaty
implementation machinery or monitoring undertaken
by the special procedures, are given their due share in
the funding provisions of the United Nations regular
budget.
Driven by the objective to promote democracy in
the world, the Government of the Republic of Hungary
has established the Budapest International Center for
Democratic Transition. The Center is set to provide
assistance for democratic reforms drawing upon the
experience of countries that have recently undergone
political, economic and social transition. These
nations, having had to face and address the challenges
of transition in the recent past, can probably best serve
as helping hands to countries in need in this regard.
It is in the same spirit that Hungary warmly
welcomes the establishment of the United Nations
Democracy Fund. The Budapest International Center
for Democratic Transition will be eager to coordinate
its activities with the Fund in the framework of a close
cooperative relationship.
Hungary finds the resolution to establish a new
United Nations mechanism dealing with the rights of
persons belonging to national, ethnic, religious and
linguistic minorities to be highly encouraging. The
appointment of an independent expert on minority
11

issues is an important step in the right direction. The
United Nations however still has a long way to go in
meeting the full scope of its responsibilities with
regard to the international protection of minority
rights.
Educating young generations about the lessons of
the past is an essential tool to combat discrimination
and intolerance. For this reason a day of Holocaust
remembrance has been introduced into Hungarian
school curriculum. It is in that same spirit that Hungary
supports the proposal to place Holocaust remembrance
on the agenda in the United Nations General Assembly.
Hungary recognizes that development is a central
goal by itself and is ready to reaffirm its commitment
to eradicate poverty and promote sustainable
development and global prosperity for all. As a new
European Union member, Hungary is ready to
gradually increase her official development assistance.
The European Union recently made important
decisions in support of Africa’s development efforts.
We reaffirm our commitment to contribute urgently to
meeting the special needs of that continent.
We are encouraged to see that after so many years
of wars and violence, democratic changes are bearing
fruit for the peoples of the Western Balkans. It is more
than promising that the political and economic
perspectives offered by the European Union and NATO
are the main driving forces today for the countries of
this region.
In order to find lasting solutions to the yet
unresolved challenges of the Western Balkans, it is
crucial to tackle the basic issues of security and
stability in their broader regional dimensions.
Regardless of its future status, it is vital that Kosovo be
transformed into a viable entity, capable of exercising
firm administrative control with a stable law and order
situation and a transparent, dependable economy.
Given the turbulent history of the Balkans, no long-
term solution is conceivable without establishing
harmonious inter-ethnic relationships. Well-defined
and strictly implemented minority rights are the
primary precondition for peace, stability and prosperity
both in Kosovo and in the broader Western Balkans.
The Middle East conflict has wide-ranging
implications on global peace and security, on the
prospects of the world economy and, last but not least,
on the fight against international terrorism. Hungary is
of the firm view that the road map, based on the two-
States principle, still gives us the best chance for
reaching a just and lasting solution.
The implementation of the Gaza disengagement
plan by the Government of Israel has been a step of
truly historic proportions. Thus, the Middle East peace
process has been given a new lease on life, but its
sustainability is subject to further consistent, bold
measures by both sides. In order to maintain the
momentum, Israel needs to return to the road map,
while the Palestinian National Authority has to
demonstrate its own commitment to the peace process
by carrying out the long overdue internal reforms and,
most importantly, by eradicating terrorism and taking
the law and order situation under effective control.
The continued instability in Iraq is a matter of
grave concern. Hungary strongly condemns the acts of
violence and terrorism in Iraq, which aim to undermine
the process of reconstruction and political
normalization. In spite of the alarming security
situation and the obvious internal instability, the
political transition in Iraq is making progress in line
with Security Council resolution 1546 (2004). The
approval of the recently drafted constitution is
indispensable to carry on the political process. Further
consistent efforts are required to properly engage all
Iraqi communities in building a united, stable and
democratic country.
Let me reiterate Hungary’s continued commitment
to provide assistance to the people of Iraq in their
efforts to build a democratic and prosperous country
that will soon take its due place in the family of
democratic nations.
Hungary viewed the successful presidential
elections last October as an important milestone on the
way to political stabilization in Afghanistan. The
parliamentary elections held only days ago marked a
further major step leading to the establishment of
proper democratic institutions in that country. Hungary
is proud of the humanitarian assistance it has provided
to the people of Afghanistan, as well as of the
contribution it has made to facilitate the process of
political stabilization. My country is ready to undertake
further commitments in order to assist the Afghan
people in rebuilding their country in peace and
security.
The proliferation of weapons of mass destruction
along with their means of delivery continues to
undermine international peace and security. The threat
12

that terrorist groups and non-State actors will acquire
nuclear, biological and chemical weapons is a major
concern to us all. At the last session of the General
Assembly, Hungary expressed its strong support for the
full implementation of Security Council resolution
1540 (2004), and called on all States to establish
effective national export controls. We have noted with
satisfaction that a great number of Member States had
submitted comprehensive reports on their national
measures serving the aim and purpose of the
resolution.
The Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) is still a cornerstone of international
peace, security and stability. The 2005 NPT Review
Conference, however, failed to live up to our
expectations. The international community needs to
fulfil its responsibility in preserving the integrity of the
Treaty while promoting its universal character.
Recognizing the grave threat posed by biological
weapons, Hungary will work together with other
nations in the run-up to the upcoming Biological and
Toxic Weapons Review Conference. Hungary will
strive to explore opportunities to strengthen the
Biological and Toxin Weapons Convention.
My country remains committed to the Ottawa
Convention banning landmines. We will have
destroyed all equipment under the provisions of the
Convention by the end of 2005, well in advance of the
deadline.
At the current session, beyond the wide range of
issues to be tackled, we have to make important
decisions to put on track the implementation of the
outcome document adopted by the High-level Plenary
Meeting of the General Assembly. If we are guided by
a sense of common responsibility and firmly anchored
realism, the momentum for reform will be maintained.
The delegation of Hungary stands ready to work in
partnership with other delegations to make this happen.